DETAILED ACTION
The present Office Action is responsive to the Amendment received on February 28, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-6, 10-40, and 46-63 are canceled.
	Claims 67-74 are new.
Claim Rejections - 35 USC § 112
The rejection of claims 2-9, 40-47, and 64-66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 28, 2021 is withdrawn in view of the Amendment received on February 28, 2022.
The rejection of claims 2-9, 65, and 66 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for reasons set forth in the Office Action mailed on October 28, 2021 is withdrawn in view of the Amendment received on February 28, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 41-45, and 64-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, step (I)(a) recites the phrase, “the coding strand”.  
Claim 7 has been amended to become independent by removing its dependency to claim 40 (now canceled).  However, claim 7 does not set forth the entire construct of the linear double-stranded DNA which was previously recited in claim 40 as comprising, “a coding strand and a non-coding strand”.
Therefore, the subject-phrase of claim 7 now lacks a proper antecedent basis.
Claim 7 also recites the phrase, “incubating the DNA provided in step (I)”.  It is unclear which DNA is being referred to as step (I) provides multiple different DNAs.  For example, step (I)(a) provides a linear double-stranded DNA which has yet to be extended with the modified dNTP; step (I)(b) provides a linear double-stranded DNA which is extended with the modified dNTP, but not yet immobilized to a support; and step (I)(c) provides a linear double-stranded DNA which is extended with the modified dNTP and immobilized to a support at the 3’ end of a non-coding strand; and step (I)(d) provides a linear-double-stranded DNA which is extended with the modified dNTP, immobilized at the support at its 3’ end of the non-coding strand, and digested with a restriction endonuclease, leaving only those constructs which are immobilized at the 3’ end of the non-coding strand while cleaving off those which are immobilized at the 3’ end of the coding strand.
For the purpose of prosecution, it is assumed that DNA being referred to is the construct of step (I)(d).
The same ambiguity is present for claims 65 and 66 as a result of Applicants’ amendment.
Claims 8, 9, 41-45, 64-74 are indefinite by way of their dependency on claim 7.

Claim Rejections - 35 USC § 102
The rejection of claims 40, 3, 4, 6, 9, 40, 41, 43, 45-47, 64, and 651 under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (BioTechniques, 1993, vol. 14, no. 4, pages 608-617; IDS ref), made in the Office Action mailed on October 28, 2021 is withdrawn in view of the Amendment received on February 28, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 5, 42, and 44 under 35 U.S.C. 103 as being obvious over Fujita et al. (BioTechniques, 1993, vol. 14, no. 4, pages 608-617; IDS ref) in view of Yazdan Panah et al. (WO 2017/109161 A1, published June 2017, priority December 2015), made in the Office Action mailed on October 28, 2021 is withdrawn in view of the Amendment received on February 28, 2022.

The rejection of claim 2 under 35 U.S.C. 103 as being obvious over Fujita et al. (BioTechniques, 1993, vol. 14, no. 4, pages 608-617; IDS ref) in view of Agnew et al. (Angew. Chem. Int. Ed., 2009, vol. 48, pages 4944-4948), made in the Office Action mailed on October 28, 2021 is withdrawn in view of the Amendment received on February 28, 2022.

The rejection of claim 9 under 35 U.S.C. 103 as being obvious over Fujita et al. (BioTechniques, 1993, vol. 14, no. 4, pages 608-617; IDS ref) in view of Ren et al. (Analyst, 2015, vol. 140, pages 2671-2678), made in the Office Action mailed on October 28, 2022 is withdrawn in view of the Amendment received on February 27, 2022.

Conclusion
	Claims are free of prior art.
Fujita et al. (of record) explicitly teach producing a linear, double-stranded DNA template comprising the RNA promoter sequence thereon, each strand comprising a restriction enzyme recognition site, cleaved with a restriction enzyme to generate a 5’ overhang, followed by fill-in reactions with biotinylated dUTP or dATP (see page 609, 1st column, 1st paragraph).
Present claims require that the linear, double-stranded DNA template be incubated to add modified deoxynucleotides to their 3’ ends, followed by coupling them to a solid support, which are then subsequently cleaved with a restriction enzyme.
Because Fujita et al. first need to cleave the linear, double-stranded nucleic acid to add the biotinylated nucleotides to the 3’ end, the order as presented in instant claims cannot be adapted nor is there a reason to modify the teachings of Fujita et al.  
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 5, 2022
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim numbers are recited in the order of their dependency beginning with the independent claim 40.